LEE, J.,
dissenting.
I would affirm the trial court. The pivotal issue is the language of the contract. As conceded by the majority:
"* * * Thg contract does not define 'qualified purchasers,’ and it establishes no mechanism for determining what a 'qualified purchaser’ is. * * *”
The majority then proceeds to provide such "mechanics.”
Had the plaintiffs alleged fraud or mistake, then we might properly consider interpretation of the words "qualified purchaser”. However, plaintiffs only sought strict foreclosure of the contract, so we should strictly construe its terms as did the trial court.
Accordingly, I respectfully dissent.